IN THE UNITED STATES DISTRICT COUR'I`
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CRAIG GENESS : CIVIL ACTION
v. NO. 16-876
COMMONWEALTH OF .
PENNSYLVANIA
ORDER

AND NOW, this 4th day of March 2019, following today’s requested telephone conference
With counsel for the Plaintiff and counsel for the Commonwealth concerning the Defendant’s
present inability to secure a client necessary for the ADR process under our February ll, 2019

Order (ECF Doc. No. 156), it is ORDERED We excuse the parties’ obligations to select and

%5
KEWEY, J.

proceed on an ADR process until further Order.

